Exhibit 10.54

 

AGILENT TECHNOLOGIES, INC.

 

1999 STOCK PLAN

 

(Amendment and Restatement, Effective July 19, 2005)

 

1. Purposes of the Plan. The purpose of this 1999 Stock Plan is to encourage
ownership in the Company by key personnel whose long-term employment is
considered essential to the Company’s continued progress and, thereby, encourage
recipients to act in the stockholder’s interest and share in the Company’s
success.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest as determined by the Administrator.

 

(c) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable securities laws of any foreign jurisdiction where Awards are, or will
be, granted under the Plan.

 

(d) “Award” means a Cash Award, Stock Award, SAR, or Option granted in
accordance with the terms of the Plan.

 

(e) “Award Agreement” means a written or electronic agreement between the
Company and an Awardee evidencing the terms and conditions of an individual
Award. The Award Agreement is subject to the terms and conditions of the Plan.

 

(f) “Awardee” means the holder of an outstanding Award.

 

(g) “Awardee Eligible to Vest” means the holder of an outstanding Award who is a
full time or part time employee in active service with the Company or its
Subsidiary and who is performing job duties for which he or she is compensated
directly by the Company or its Subsidiary, or who is on an approved leave of
absence with the Company or its Subsidiary, or who is taking vacation or sick
time or otherwise approved flexible time off (“FTO”) in accordance with the
Company’s FTO policy, on the vesting date fixed in the Award Agreement, subject
to the exception in Sections 10(c), (d) and (e) below. With the exception of an
individual who is on an approved leave of absence with the Company or its
Subsidiary, or an individual who is taking FTO, in no event shall an individual
be considered an Awardee Eligible to Vest if the individual ceases or has



--------------------------------------------------------------------------------

ceased to perform job duties for which he or she is compensated directly by the
Company or its Subsidiary. The foregoing shall be true in the event that the
individual, prior to ceasing to perform job duties for which he or she is
compensated directly by the Company or its Subsidiary, received or provided
notice of termination (irrespective of any notice period or similar period
prescribed under the laws of a jurisdiction outside the United States) whether
such notice of termination or transfer is lawful or unlawful under applicable
employment law or is in breach of an employment contract. Continued affiliation
or relationship with the Company or its Subsidiary pursuant to a statutory or
contractual notice period shall not constitute continuation of an individual’s
status as an Awardee Eligible to Vest.

 

In accordance with the definition above, Status as an Awardee Eligible to Vest
will always cease upon termination or transfer of employment with the Company or
its Subsidiary except as provided in Sections 10(c), (d) and (e) below.

 

(h) “Board” means the Board of Directors of the Company.

 

(i) “Cash Awards” means cash awards granted pursuant to Section 13 of the Plan.

 

(j) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

(k) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

(l) “Common Stock” means the common stock of the Company.

 

(m) “Company” means Agilent Technologies, Inc., a Delaware corporation.

 

(n) “Consultant” means any person, including an advisor, engaged by the Company
or its Subsidiary to render services to such entity or any person who is an
employee, advisor, director or consultant of an Affiliate.

 

(o) “Director” means a member of the Board.

 

(p) “Employee” means a full time or part time employee of the Company or any
Subsidiary, including Officers and Directors, who is treated as an employee in
the personnel records of the Company or its Subsidiary for the relevant period,
but shall exclude individuals who are classified by the Company or its
Subsidiary as (A) leased from or otherwise employed by a third party, (B)
independent contractors, or (C) intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise. An Awardee shall not cease to be an Employee in the case of (i)any
leave of absence approved by the Company or its Subsidiary or (ii) transfers
between locations of the Company or between the Company and/or any Subsidiary.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r) “Fair Market Value” means, as of any date, the average of the highest and
lowest quoted sales prices for such Common Stock as of such date (or if no sales
were reported on such

 

-2-



--------------------------------------------------------------------------------

date, the average on the last preceding day a sale was made) as quoted on the
stock exchange or a national market system, with the highest trading volume, as
reported in such source as the Administrator shall determine.

 

(s) “Grant Date” means the date selected by the Administrator, from time to
time, upon which Awards are granted to Participants pursuant to this Plan.

 

(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(u) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(w) “Option” means a conditional opportunity granted pursuant to the Plan to
purchase shares of the Company’s common stock at some point in the future at a
price that is fixed on the date of grant. Options granted under the Plan may be
Incentive Stock Options or Nonstatutory Stock Options.

 

(x) “Participant” means an Employee, Director or Consultant.

 

(y) “Plan” means this 1999 Stock Plan, as amended and restated effective
November 18, 2003.

 

(z) “Restricted Stock” means shares of Common Stock acquired pursuant to a grant
of a Stock Award under Section 12 of the Plan that is subject to certain
restrictions as set forth in Section 12 and in the Award Agreement.

 

(aa) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

 

(bb) “SAR” means a stock appreciation right granted pursuant to Section 11 of
the Plan.

 

(cc) “Stock Awards” means right to purchase or receive Common Stock pursuant to
Section 12 of the Plan.

 

(dd) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 112,800,000 Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock. Preferred stock may be issued in lieu of Common Stock for Awards.

 

-3-



--------------------------------------------------------------------------------

If an Award expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto, if any, shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Award, shall not be returned to the Plan
and shall not become available for future distribution under the Plan, except
that if Shares of Restricted Stock are repurchased by the Company at their
original purchase price, such Shares shall become available for future grant
under the Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Participants.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered with respect to “covered employees” as defined by Section 162(m)
of the Code by a Committee of two or more “outside directors”.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”), the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

 

(iv) Other Administration. The Board may delegate to the Executive Committee of
the Board (the “Executive Committee”) or other officer(s) of the Company the
power to approve Awards to Participants who are not (A) subject to Section 16 of
the Exchange Act or (B) at the time of such approval, “covered employees” under
Section 162(m) of the Code.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to select the Participants to whom Awards may be granted hereunder;

 

(ii) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

(iii) to approve forms of agreement for use under the Plan;

 

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when an Award may be
exercised (which may or may not be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine; to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

-4-



--------------------------------------------------------------------------------

(v) to adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Administrator
is specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements, (B) to adopt sub-plans and Plan
addenda as the Administrator deems desirable, to accommodate foreign tax laws,
regulations and practice;

 

(vi) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

 

(vii) to make all determinations whether an individual is an Awardee Eligible to
Vest and when such eligibility ceases;

 

(viii) to modify or amend each Award, provided, however, that any such amendment
is subject to Section 16(c) of the Plan and may not impair any outstanding Award
unless agreed to in writing by the Awardee;

 

(ix) to allow Awardees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an Award
that number of Shares having a value (as determined solely by the Plan
Administrator or its delegate(s)) equal to the amount required to be withheld.
The value of the Shares to be withheld shall be determined solely by the Plan
Administrator or its delegate(s) on the date that the amount of tax to be
withheld is to be determined. All elections by an Awardee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

 

(x) to authorize conversion or substitution under the Plan of any or all
outstanding stock options held by Awardees of an entity acquired by the Company
(the “Conversion Options”). Any conversion or substitution shall be effective as
of the close of the merger or acquisition. The Conversion Options may be
Nonstatutory Stock Options or Incentive Stock Options, as determined by the
Administrator. Unless otherwise determined by the Administrator at the time of
conversion or substitution, all Conversion Options shall have the same terms and
conditions as Options generally granted by the Company under the Plan;

 

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xii) to delegate day-to-day administration and operation of the Plan and the
authority to make administrative decisions and adopt rules and procedures
relating to the operation and administration of the Plan to an officer of the
Company and his or her delegates;

 

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

 

-5-



--------------------------------------------------------------------------------

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Awardees.

 

5. Eligibility. Awards may be granted to Participants, provided, however, that
Incentive Stock Options may be granted only to Employees.

 

6. Limitations.

 

(a) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Awardee during any calendar year (under all plans of the
Company and any Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted.

 

(b) For purposes of Incentive Stock Options, no leave of absence may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave an Awardee’s employment with the Company shall be deemed terminated for
Incentive Stock Option purposes and any Incentive Stock Option held by the
Awardee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option three (3) months
thereafter.

 

(c) No Participant shall have any claim or right to be granted an Award and the
grant of any Award shall not be construed as giving a Participant the right to
continue in the employ of or service to the Company, its Subsidiaries or
Affiliates. Further, the Company, its Subsidiaries and Affiliates expressly
reserve the right, at any time, to dismiss a Participant at any time without
liability or any claim under the Plan, except as provided herein or in any Award
Agreement entered into hereunder.

 

(d) The following limitations shall apply to grants of Options and SARs:

 

(i) No Participant shall be granted, in any fiscal year of the Company, Options
to purchase or SARs for more than 1,000,000 Shares.

 

(ii) In connection with his or her initial service, a Participant may be granted
Options to purchase or SARs for up to an additional 1,000,000 Shares that shall
not count against the limit set forth in subsection (i) above. The aggregate
number of shares underlying Stock Awards granted in any fiscal year to an
individual under the Stock Plan may not exceed 2,000,000.

 

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 15.

 

(iv) If an Option or SAR is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 15), the cancelled Option or SAR will be counted against the limits set
forth in subsections (i) and (ii) above.

 

-6-



--------------------------------------------------------------------------------

(v) SARs to be granted under this Plan shall not exceed 5% of the total shares
reserved for issuance under the Plan;

 

(vi) No more than 10% of the total shares reserved for issuance under the Plan
will constitute Restricted Stock granted under this Plan;

 

(vii) No more than 20% of the total shares reserved for issuance under the Plan
will constitute Nonstatutory Stock Options, with an exercise price less than
Fair Market Value on the Grant Date, granted under this Plan; and

 

(viii) Nonstatutory Stock Option with an exercise price less than Fair Market
Value on the Grant Date shall not be granted to any Officer.

 

7. Term of Plan. Subject to Section 21 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 16 of the Plan.

 

8. Term of Award. The term of each Award shall be determined by the
Administrator and stated in the Award Agreement. In the case of an Incentive
Stock Option, the term shall be ten (10) years from the Grant Date or such
shorter term as may be provided in the Award Agreement.

 

9. Option Exercise Price and Consideration.

 

(a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

(i) In the case of an Incentive Stock Option the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the Grant Date.

 

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than seventy-five per cent (75%) of the Fair Market Value per
Share on the Grant Date. In the case of a Nonstatutory Stock Option intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date.

 

(iii) Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Options (as defined in Section 4(b)(xi)) may be granted with a per
Share exercise price of less than 75% of the Fair Market Value per Share on the
Grant Date.

 

(iv) Other than in connection with a change in the Company’s capitalization (as
described in Section 15(a)), Options may not be repriced, replaced, regranted
through cancellation or modified without shareholder approval if the effect of
such repricing, replacement, regrant or modification would be to reduce the
exercise price of such Incentive Stock Options or Nonstatutory Stock Options;
provided, however, that the Company may effect a one-time exchange offer to be
commenced in the discretion of the Committee no sooner than March 4, 2003
pursuant to

 

-7-



--------------------------------------------------------------------------------

which Employees granted Options pursuant to this Plan with an exercise price
greater than $25.00 per share shall be given the one-time opportunity to elect
to cancel such unexercised Options (the “Cancelled Options”), in exchange for
the grant of replacement Options to purchase Shares of Common Stock in
accordance with the exchange ratios set out below for each Share underlying the
Cancelled Options (the “Replacement Options”).

 

Exercise Price Range

--------------------------------------------------------------------------------

  

Exchange Ratio

[Cancelled to New]

--------------------------------------------------------------------------------

$25.01 to $39.99

   1.5 to 1

$40.00 to $69.99

   2.0 to 1

$70.00 to $89.99

   2.5 to 1

$90.00 and above

   4.0 to 1

 

Replacement Options shall be granted no less than six months and one day
following the cancellation of the Cancelled Options, at a per Share exercise
price equal to 100% of the Fair Market Value per Share on the Grant Date, and
shall be granted to those who elected to participate, subject to continued
employment with the Company. Except in certain countries outside of the United
States as determined by the Committee in its sole discretion, each Replacement
Option shall have a term equal to the remaining term of the Cancelled Option.
Except in certain countries outside of the United States as determined by the
Committee in its sole discretion, each Replacement Option shall be scheduled to
vest as to 50% of the Shares subject thereto on the first anniversary of the
Grant Date and as to the remaining 50% of the Shares subject thereto on the
second anniversary of the Grant Date, subject to continued employment with the
Company. Notwithstanding the foregoing, the Company’s Directors, Named Executive
Officers specified in the Company’s Proxy Statement for the 2003 Annual Meeting,
other Officers and non-U.S. Participants as determined in the sole discretion of
the Committee shall not participate in this exchange offer, and this exchange
offer will be structured so that the Company avoids incurring compensation
charges for financial accounting purposes.

 

(b) Vesting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

 

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the Grant Date. Acceptable forms of
consideration may include:

 

(i) cash;

 

-8-



--------------------------------------------------------------------------------

(ii) check or wire transfer (denominated in U.S. Dollars);

 

(iii) other Shares which (A) in the case of Shares acquired upon exercise of an
Option, have been owned by the Awardee for more than six months on the date of
surrender, and (B) have a value (as determined solely by the Plan Administrator
or its delegate(s) based upon the NYSE closing price of the underlying shares on
the trading day prior to the date of exercise) on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(iv) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

(v) any combination of the foregoing methods of payment; or

 

(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the respective Award Agreement. An Option shall continue to vest during any
authorized leave of absence and such Option may be exercised to the extent
vested during such leave, unless otherwise terminated in accordance with its
terms. An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company or its duly authorized
agent receives: (i) an executed exercise agreement, where required by the Plan
Administrator or its delegate(s), (ii) full payment for the Shares with respect
to which the related Option is exercised, and (iii) with respect to Nonstatutory
Stock Options, payment of all applicable withholding taxes due upon such
exercise.

 

Shares issued upon exercise of an Option shall be issued in the name of the
Awardee or, if requested by the Awardee, in the name of the Awardee and his or
her spouse. Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 15 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b) Cessation of Eligibility to Vest. If an individual ceases to be an Awardee
Eligible to Vest, other than as a result of circumstances described in Sections
10(c), (d) and (e) below, such Awardee’s unvested Option shall terminate
immediately. On the date such individual ceases to be an Awardee Eligible to
Vest, the Shares covered by the unvested portion of his or her Option shall
revert to the Plan.

 

-9-



--------------------------------------------------------------------------------

Unless otherwise provided for by the Administrator in the Award Agreement, the
vested Option of an individual who ceases to be an Awardee Eligible to Vest,
other than as a result of circumstances described in Sections 10(c), (d) and (e)
below, shall be exercisable for 3 months after the date such individual ceases
to be an Awardee Eligible to Vest, or if earlier, the expiration of the term of
such Option. If, for any reason, the Awardee does not exercise his or her vested
Option within the appropriate exercise period set forth above, the Option shall
automatically terminate, and the Shares covered by such Option shall revert to
the Plan.

 

(c) Disability or Retirement of Awardee. Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Awardee
Eligible to Vest as a result of the Awardee’s total and permanent disability or
retirement due to age, in accordance with the Company’s or its Subsidiary’s
retirement policy, all unvested Options shall immediately vest and the Awardee
may exercise his or her Option within three (3) years of the date of such
disability or retirement for a Nonstatutory Stock Option, within three (3)
months of the date of such disability or retirement for an Incentive Stock
Option, or if earlier, the expiration of the term of such Option. If, for any
reason, the Awardee does not exercise his or her Option within the time
specified herein, the Option shall automatically terminate, and the Shares
covered by such Option shall revert to the Plan.

 

(d) Death of Awardee. Unless otherwise provided for by the Administrator in the
Award Agreement, if an Awardee dies while an Employee, all unvested Options
shall immediately vest and all Options may be exercised for one (1) year
following the Awardee’s death, or if earlier, the expiration of the term of such
Option. The Option may be exercised by the beneficiary designated by the Awardee
(as provided in Section 17), the executor or administrator of the Awardee’s
estate or, if none, by the person(s) entitled to exercise the Option under the
Awardee’s will or the laws of descent or distribution. If, for any reason, the
Option is not so exercised within the time specified herein, the Option shall
automatically terminate, and the Shares covered by such Option shall revert to
the Plan.

 

(e) Voluntary Severance Incentive Program and Workforce Management Program. If
an Awardee ceases to be an Awardee Eligible to Vest as a result of participation
in the Company’s or its Subsidiary’s voluntary severance incentive program
approved by the Board or Executive Committee, any unvested Option and/or SAR
shall immediately vest and any outstanding Option and/or SAR shall be
exercisable for three (3) months after the date such individual ceases to be an
Awardee Eligible to Vest, (or such other period of time as provided for by the
Administrator) or if earlier, the expiration of the term of such Option and/or
SAR. If, for any reason, the Option is not so exercised within the time
specified herein, the Option shall automatically terminate, and the Shares
covered by such Option shall revert to the Plan. If, for any reason, the Awardee
fails to exercise his or her SAR within the specified time period, the SAR shall
terminate.

 

If an Awardee ceases to be an Awardee Eligible to Vest as a result of
participation in the Company’s Workforce Management Program, any unvested Option
and/or SAR granted after August 28, 2001 shall immediately vest and any
outstanding Option and/or SAR shall be exercisable for three (3) months
following the date such individual ceases to be an Awardee Eligible to Vest, or
if earlier, the expiration of the term of such Option and/or SAR. If, for any
reason, the Option and/or

 

-10-



--------------------------------------------------------------------------------

SAR are not exercised within the time specified herein, the Option shall
automatically terminate, and the Shares covered by such Option shall revert to
the Plan. If, for any reason, the Awardee fails to exercise his or her SAR
within the specified time period, the SAR shall terminate.

 

(f) Buyout Provisions. At any time, the Administrator may, but shall not be
required to, offer to buy out for a payment in cash or Shares an Option
previously granted based on such terms and conditions as the Administrator shall
establish and communicate to the Awardee at the time that such offer is made.

 

11. SARs.

 

(a) General. The Administrator may grant SARs to Participants subject to the
terms and conditions not inconsistent with the Plan and determined by the
Administrator. The terms and conditions shall be provided for in the Award
Agreement which may be delivered in writing or electronically. SARs shall be
exercisable, in whole or in part, at such times as the Administrator shall
specify in the Award Agreement.

 

(b) Exercise. Upon the exercise of a SAR, in whole or in part, an Awardee shall
be entitled to a cash payment in an amount equal to the difference between the
value (as determined solely by the Plan Administrator or its delegate(s) based
upon the NYSE closing price of the underlying shares on the trading day prior to
the date of exercise) of a fixed number of shares of Common Stock covered by the
exercised portion of the SAR on the date of such exercise, over the Fair Market
Value of the Common Stock covered by the exercised portion of the SAR on the
Grant Date; provided, however, that the Administrator may place limits on the
aggregate amount that may be paid upon the exercise of a SAR. The Company’s
obligation arising upon the exercise of a SAR will be paid in cash.

 

(c) Method of Exercise. A SAR shall be deemed to be exercised when written or
electronic notice of such exercise has been given to the Company or its duly
authorized agent in accordance with the terms of the SAR by the person entitled
to exercise the SAR. The SAR shall cease to be exercisable to the extent it has
been exercised.

 

(d) Cessation of Eligibility to Vest. Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Awardee
Eligible to Vest, other than as a result of circumstances described in Sections
10(e) above and 11(e) and (f) below, the Awardee’s unvested SAR, shall terminate
immediately upon the date such individual ceases to be an Awardee Eligible to
Vest.

 

Unless otherwise provided for by the Administrator in the Award Agreement, if an
Awardee ceases to be an Awardee Eligible to Vest, other than as a result of
circumstances described in Sections 10(e) above and11(e) and (f) below, the
Awardee’s vested SAR shall be exercisable for 3 months after the date such
individual ceases to be an Awardee Eligible to Vest, or if earlier, the
expiration of the term of such SAR. If, for any reason, the Awardee fails to
exercise his or her SAR within the specified time period, the SAR shall
terminate.

 

(e) Disability or Retirement of Awardee. Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Awardee
Eligible to Vest as a result of the Awardee’s total and permanent disability or
retirement due to age, in accordance with

 

-11-



--------------------------------------------------------------------------------

the Company’s or its Subsidiary’s retirement policy, the SAR shall immediately
vest. The Awardee may exercise his or her SAR within three (3) three years after
the date such individual ceases to be an Awardee Eligible to Vest as a result of
the Awardee’s total and permanent disability or retirement or, if earlier, the
expiration of the term of such SAR. If, for any reason, the Awardee fails to
exercise his or her SAR within the specified time period, the SAR shall
terminate.

 

(f) Death of Awardee. Unless otherwise provided for by the Administrator in the
Award Agreement, if an Awardee dies while an Employee, the SAR shall immediately
vest and be exercisable for (1) one year following the Awardee’s death or, if
earlier, the expiration of the term of such SAR. The SAR may be exercised by the
beneficiary designated by the Awardee (as provided in Section 17), the executor
or administrator of the Awardee’s estate or, if none, by the person(s) entitled
to exercise the SAR under the Awardee’s will or the laws of descent or
distribution. If, for any reason, the SAR is not so exercised within the
specified time period, the SAR shall terminate.

 

(g) Buyout Provisions. At any time, the Administrator may, but shall not be
required to, offer to buy out for a payment in cash or Shares, SAR previously
granted based on such terms and conditions as the Administrator shall establish
and communicate to the Awardee at the time that such offer is made.

 

12. Stock Awards.

 

(a) General. Stock Awards, including but not limited to Restricted Stock, may be
issued either alone, in addition to, or in tandem with other Awards granted
under the Plan. After the Administrator determines that it will offer a Stock
Award under the Plan, it shall advise the Awardee in writing or electronically,
by means of an Award Agreement, of the terms, conditions and restrictions
related to the offer, including the number of Shares that the Awardee shall be
entitled to receive or purchase, the price to be paid, if any, and, if
applicable, the time within which the Awardee must accept such offer. The offer
shall be accepted by execution of an Award Agreement in the form determined by
the Administrator. The Administrator will require that all shares subject to a
right of repurchase or forfeiture be held in escrow until such repurchase right
or risk of forfeiture lapses. The grant or vesting of a stock award may be made
contingent on achievement of performance conditions, including net order
dollars, net profit dollars, net profit growth, net revenue dollars, revenue
growth, individual performance, earnings per share, return on assets, return on
equity, and other financial objectives, customer satisfaction indicators and
guaranteed efficiency measures, each with respect to Agilent and/or an
individual business unit.

 

(b) Forfeiture. Unless the Administrator determines otherwise, any unvested
Stock Award shall be forfeited immediately after the date upon which an
individual ceases to be an Awardee Eligible to Vest, except as described in
Section 12(c), (d) and (e). To the extent that the Awardee purchased the Stock
Award, the Company shall have a right to repurchase the unvested Stock Award at
the original price paid by the Awardee upon Awardee ceasing to be a Participant
for any reason, except as provided below in Sections 12(c), (d) and (e) below.

 

(c) Disability or Retirement of Awardee. Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Awardee
Eligible to Vest as a result of the Awardee’s total and permanent disability or
retirement due to age, in accordance with

 

-12-



--------------------------------------------------------------------------------

the Company’s or its Subsidiary’s retirement policy, any unvested Stock Award
shall continue to vest, provided the following conditions are met:

 

(i) The Awardee shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the
Administrator, competes with, or is in conflict with the interest of, the
Company. The Awardee shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organizations as long as they are
listed upon a recognized securities exchange or traded over-the-counter, or as
long as such investment does not represent a substantial investment to the
Awardee or a significant (greater than 10%) interest in the particular
organization. For the purposes of this subsection, a company (other than a
Subsidiary) which is engaged in the business of producing, leasing or selling
products or providing services of the type now or at any time hereafter made or
provided by the Company shall be deemed to compete with the Company;

 

(ii) The Awardee shall not, without prior written authorization from the
Company, use in other than the Company’s business, any confidential information
or material relating to the business of the Company, either during or after
employment with the Company;

 

(iii) The Awardee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Awardee during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries;
and

 

(iv) An Awardee retiring due to age shall render, as a Consultant and not as an
Employee, such advisory or consultative services to the Company as shall be
reasonably requested by the Board or the Executive Committee in writing from
time to time, consistent with the state of the retired Awardee’s health and any
employment or other activities in which such Awardee may be engaged. For
purposes of this Plan, the Awardee shall not be required to devote a major
portion of time to such services and shall be entitled to reimbursement for any
reasonable out-of-pocket expenses incurred in connection with the performance of
such services.

 

(d) Death of Awardee. Unless otherwise provided for by the Administrator in the
Award Agreement, if an Awardee dies while an Employee, the Stock Award shall
immediately vest and all forfeiture provisions and repurchase rights shall lapse
as to a prorated number of shares determined by dividing the number of whole
years since the Grant Date by the number of whole years between the Grant Date
and the date that the Stock Award would have fully vested (as provided for in
the Award Agreement). The vested portion of the Stock Award shall be delivered
to the beneficiary designated by the Awardee (as provided in Section 17), the
executor or administrator of the Awardee’s estate or, if none, by the person(s)
entitled to receive the vested Stock Award under the Awardee’s will or the laws
of descent or distribution.

 

(e) Voluntary Severance Incentive Program. If an Awardee ceases to be an Awardee
Eligible to Vest as a result of participation in the Company’s or its
Subsidiaries’ voluntary severance incentive program approved by the Board or
Executive Committee, the Stock Award shall immediately vest and all forfeiture
provisions and repurchase rights shall lapse as to a prorated number of shares
determined by dividing the number of whole years since the Grant Date by the
number of whole years between the Grant Date and the date that the Stock Award
would have fully vested (as provided for in the Award Agreement).

 

-13-



--------------------------------------------------------------------------------

(f) Rights as a Shareholder. Unless otherwise provided for by the Administrator,
once the Stock Award is accepted, the Awardee shall have the rights equivalent
to those of a shareholder, and shall be a shareholder when his or her acceptance
of the Stock Award is entered upon the records of the duly authorized transfer
agent of the Company.

 

13. Cash Awards. Cash Awards may be granted either alone, in addition to, or in
tandem with other Awards granted under the Plan. After the Administrator
determines that it will offer a Cash Award, it shall advise the Awardee in
writing or electronically, by means of an Award Agreement, of the terms,
conditions and restrictions related to the Cash Award.

 

14. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by the beneficiary
designation, will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Awardee, only by the Awardee. If the
Administrator makes an Award transferable, such Award shall contain such
additional terms and conditions as the Administrator deems appropriate.

 

15. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, if any change is made to the Common Stock subject
to the Plan, or subject to any Award (including but not limited to the number
and kind of shares of Common Stock), which change results from a stock split,
reverse stock split, stock dividend, merger, consolidation, reorganization,
recapitalization, reincorporation, spinoff, dividend in property other than
cash, liquidation dividend, exchange of shares, combination or reclassification
of the Common Stock, or any other increase, decrease or change in the number or
characteristics of outstanding shares of Common Stock effected without receipt
of consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan, the maximum
number of securities subject to award to any person under the Plan as provided
in order to comply with the requirements of Section 162(m) of the Code, and the
outstanding Awards will be appropriately adjusted in the class(es) and number of
securities and price per share of the securities subject to such outstanding
Awards; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the securities
subject to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Awardee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Option or SAR to be fully
vested and exercisable until ten (10) days prior to such transaction, or such
shorter administratively reasonable period of time as the Administrator may
establish in its discretion. In addition, the Administrator may provide that any
restrictions on any Award shall lapse

 

-14-



--------------------------------------------------------------------------------

prior to the transaction, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.

 

(c) Merger or Asset Sale. With respect to Awards granted on or after November
18, 2003, in the event there is a Change of Control, as defined below, all
Options and SARs will fully vest immediately prior to the closing of the
transaction and all restrictions on Cash Awards or Stock Awards will lapse
immediately prior to the closing of the transaction. The foregoing shall not
apply where such Options, SARs, Cash Awards and Stock Awards are assumed,
converted or replaced in full by the successor corporation or a parent or
subsidiary of the successor; provided, however, that in the event of a Change of
Control in which one or more of the successor or a parent or subsidiary of the
successor has issued publicly traded equity securities, the assumption,
conversion, replacement or continuation shall be made by an entity with publicly
traded securities and shall provide that the holders of such assumed, converted,
replaced or continued stock options and SARs shall be able to acquire such
publicly traded securities.

 

With respect to Awards granted before November 18, 2003 that have not been
modified by the Board with respect to a Change in Control, in the event there is
a Change of Control, the Board may, in its discretion, (A) provide for the
assumption, conversion or substitution of, continuation of, or adjustment to,
each outstanding Award, (B) accelerate the vesting of Options and SARs and
terminate any restrictions on Cash Awards or Stock Awards or (C) provide for the
cancellation of Awards for a cash payment to the Awardee.

 

For the purposes of this Section 15(c), “Change of Control” means the occurrence
of any of the following events:

 

(i) The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of the Company to a person or group
(as such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) which will
continue the business of the Company in the future; or

 

(ii) A merger or consolidation (or similar form of reorganization) involving the
Company in which the shareholders of the Company immediately prior to such
merger or consolidation are not the beneficial owners (within the meaning of
Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of more than 75% of
the total voting power of the outstanding voting securities of the corporation
resulting from such transaction in substantially the same proportion as their
ownership of the total voting power of the outstanding voting securities of the
Company immediately prior to such merger or consolidation; or

 

(iii) The acquisition of beneficial ownership (within the meaning of Rules 13d-3
and 13d-5 promulgated under the Exchange Act) of at least 25% of the total
voting power of the outstanding voting securities of the Company by a person or
group (as such terms are defined or described in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act).

 

-15-



--------------------------------------------------------------------------------

16. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Awardee and the Administrator, which agreement must
be in writing and signed by the Awardee and the Company. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

 

17. Designation of Beneficiary.

 

(a) An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary
while employed with Hewlett-Packard Company, such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Awardee. Such designations may be subject to local law and accordingly may be
unenforceable in certain jurisdictions.

 

(b) Such designation of beneficiary may be changed by the Awardee at any time by
written notice. In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, the Company shall, subject to local law, allow the executor or
administrator of the estate of the Awardee to exercise the Award, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may allow the spouse or one or more dependents
or relatives of the Awardee to exercise the Award.

 

18. Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or Stock Award unless the exercise of such Option or Stock Award and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

19. Inability to Obtain Authority. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
shall be relieved of any liability with respect to the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.

 

20. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

-16-



--------------------------------------------------------------------------------

21. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months of the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

22. Notice. Any written notice to the Company required by any provisions of this
Plan shall be addressed to the Secretary of the Company and shall be effective
when received.

 

23. Governing Law; Forum. This Plan and all determinations made and actions
taken pursuant hereto shall be governed by the substantive laws, but not the
choice of law rules, of the state of Delaware. Any proceeding arising out of or
relating to this Plan may be brought only in the state or federal courts located
in the Northern District of California. The Company and the Participants
irrevocably submit to the exclusive jurisdiction of such courts in any such
proceeding, waive any objection to venue or to convenience of forum, agree that
all claims in respect of any proceeding shall be heard and determined only in
such courts and agree not to bring any proceeding arising out of or relating to
the Plan in any other court, whether inside or outside of the United States

 

24. Unfunded Plan. Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Participants who are granted Awards of Shares under this Plan, any such accounts
will be used merely as a bookkeeping convenience. Except for the holding of
Restricted Stock in escrow pursuant to Section 12, the Company shall not be
required to segregate any assets which may at any time be represented by Awards,
nor shall this Plan be construed as providing for such segregation, nor shall
the Company nor the Administrator be deemed to be a trustee of stock or cash to
be awarded under the Plan. Any liability of the Company to any Awardee with
respect to an Award shall be based solely upon any contractual obligations which
may be created by the Plan; no such obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Administrator shall be required to give any security
or bond for the performance of any obligation, which may be created by this
Plan.

 

-17-



--------------------------------------------------------------------------------

Addendum to the Agilent Technologies, Inc. 1999 Stock Plan

 

Pursuant to Section 4(b)(vi) of the Plan the following modifications to the Plan
will apply in the countries as set forth below:

 

AUSTRALIA

 

Pursuant to Section 4(b)(vi) of the Plan the following modifications to the Plan
will apply in Australia:

 

(1) Purpose

 

This Addendum (the “Australian Addendum”) to the Agilent Technologies, Inc 1999
Stock Plan (the “U.S. Plan”) is hereby adopted to set forth certain rules which,
together with the provisions of the U.S. Plan which are not modified hereby,
shall govern the operation of the Plan with respect to Australian-resident
employees of Agilent Technologies, Inc. (“Agilent”) and its Australian
subsidiaries (the “Australian Subsidiaries”). The Plan is intended to comply
with the provisions of the Corporations Act 2001, ASIC Policy Statement 49 and
any ASIC exemption instrument issued pursuant to that Policy Statement.

 

(2) Definitions

 

Except as set forth below, capitalised terms used herein shall have the meaning
ascribed to them in the U.S. Plan. In the event of any conflict between these
provisions and the U.S. Plan, these provisions shall prevail.

 

For the purposes of this Australian Addendum:

 

“Agilent” means Agilent Technologies, Inc.

 

“ASIC” means the Australian Securities and Investments Commission;

 

“Australian Offerees” means all persons to whom an offer or invitation of shares
of Common Stock in Agilent is made in Australia under the Plan;

 

“Common Stock” means the shares of common stock of Agilent;

 

“Company” means Agilent or its duly authorised Australian Subsidiaries;

 

“Options” means options to acquire shares of common stock in Agilent;

 

“Plan” means collectively the U.S. Plan and the Australian Addendum; and

 

“U.S. Plan” means the Agilent Technologies, Inc. 1999 Stock Plan.

 

-18-



--------------------------------------------------------------------------------

(3) Australian Offerees

 

The offer under the Plan must be extended only to Australian Offerees who at the
time of the offer are full or part-time employees or directors of the Company.

 

(4) No Contribution Plan or Trust

 

The offer under the Plan must not involve a contribution plan or any offer,
issue or sale being made through a trust.

 

(5) Form of Awards

 

Only Common Stock and Options to acquire Common Stock shall be awarded to
Australian-resident employees under the Plan. All Options will be granted to
Australian Offerees at no cost to them.

 

(6) Australian Offer Document

 

(6.1) Copy of Plan

 

The offer must be in writing and must include or be accompanied by a copy of the
rules of the Plan. A document describing certain terms of offers of Options (the
“Offer Document”) will be distributed to Australian Offerees.

 

(6.2) Australian Dollar Equivalent of Exercise Price

 

The Offer Document must specify the Australian dollar equivalent of the exercise
price of the Options at the date of the offer.

 

(6.3) Updated Pricing Information

 

The Offer Document must include an undertaking that, and an explanation of the
way in which, the Company will, during the option term and within a reasonable
period of an offeree so requesting, make available to the Australian Offeree the
Australian dollar equivalent of the current market price of the shares of Common
Stock and the Australian dollar equivalent of the exercise price for the
Options, as at the date of the offeree’s request.

 

For the purposes of this clause 6.3, the current market price of a share of
Common Stock shall be taken as the price published by the operator of the New
York Stock Exchange as the final price for the previous trading day. Please note
that for Australian tax purposes, market value is defined differently, as
described in the Offer Document.

 

-19-



--------------------------------------------------------------------------------

(7) Exchange Rate for Australian Dollar Equivalent of a Price

 

For the purposes of clauses 6.2 and 6.3, the Australian dollar equivalent of the
exercise price for the Options and current market price for a share of Common
Stock shall be calculated by reference to the Australian/U.S. dollar exchange
rate published by an Australian bank on the preceding business day.

 

(8) Loan or Financial Assistance

 

If the Company offers an Australian Offeree any loan or other financial
assistance for the purpose of acquiring the Common Stock to which the offer
relates, the Offer Document must disclose the conditions, obligations and risks
associated with such loan or financial assistance.

 

(9) Restriction on Capital Raising: 5% limit

 

In the case of any offer or invitation of unissued shares of Common Stock or
Options for issue, the number of shares of Common Stock that are the subject of
the offer or invitation to Australian residents or to be received on exercise of
an Option must not exceed 5% of the total number of issued shares in that class
of Agilent as at the time of the offer or invitation.

 

In calculating the number of shares, the following must be counted:

 

(a) the number of shares of Common Stock in the same class which would be issued
to Australian residents were each outstanding offer or invitation or Option to
acquire unissued shares of Common Stock, being an offer or invitation made or
Option acquired pursuant to an employee share scheme extended only to employees
(including directors) of Agilent and its associated bodies corporate, to be
accepted or exercised (as the case may be); and

 

(b) the number of shares of Common Stock in the same class issued to Australian
residents during the previous five years pursuant to the employee share scheme
or any other employee share scheme extended only to employees (including
directors) of Agilent and its associated bodies corporate.

 

In calculating the number of shares of Common Stock for the purposes of this
paragraph 9, shares of Common Stock offered in the following circumstances shall
be disregarded:

 

(a) offers to people situated outside Australia at the time of the offer;

 

(b) offers that were excluded offers or invitations within the meaning of the
Corporations Law as it stood prior to 13 March 2000; and

 

(c) offers that did not require disclosure to investors pursuant to Section 708
of the Corporations Act 2001.

 

-20-



--------------------------------------------------------------------------------

(10) Lodgment of Offer Document with the ASIC

 

A copy of the Offer Document (which need not contain details of the offer
particular to the offeree or the identity or entitlement of the offeree) and
each accompanying document shall be filed with ASIC no later than seven days
after the provision of that material to the Australian Offerees.

 

(11) Compliance with Undertakings

 

The Company must comply with any undertaking required to be made in the Offer
Document, including the undertaking to provide updated pricing information on
request.

 

*     *     *     *     *

 

BRAZIL

 

All stock options granted in Brazil will only be exercisable using the cashless
exercise method. Both full cashless exercise (proceeds remitted in cash) and
partial cashless exercise (proceeds remitted in stock) may be permitted. Cash
exercises are prohibited.

 

CHINA

 

All stock options granted in China will only be exercisable using the cashless
exercise method. Only full cashless exercise (proceeds remitted in cash) will be
permitted. Cash exercises are prohibited.

 

FRANCE

 

All options granted in France shall be subject to the additional terms and
conditions of the Agilent Technologies, Inc. Sub-Plan for French Employees.

 

INDIA

 

All options granted in India shall be subject to the additional terms and
conditions of the Agilent Technologies, Inc. India Cashless Stock Option
Sub-Plan.

 

ISRAEL

 

All stock options granted in Israel will only be exerciseable using the cashless
exercise method. Only full cashless exercise (proceeds remitted in cash) will be
permitted. Cash exercises are prohibited.

 

ITALY

 

All stock options granted in Italy will only be exercisable using the cashless
exercise method. Only full cashless exercise (proceeds remitted in cash) will be
permitted. Cash exercises are prohibited.

 

-21-



--------------------------------------------------------------------------------

SWITZERLAND

 

Notwithstanding Section 8 herein, options granted in Switzerland shall have a
term of ten (10) years and six (6) months.

 

-22-